Citation Nr: 1105800	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  97-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for low back pain, 
including as secondary to service-connected right and left knee 
disabilities or posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea, including 
as secondary to service-connected PTSD.

3.  Entitlement to a higher initial evaluation for PTSD, 
evaluated as 10 percent disabling prior to October 24, 2001 and 
as 30 percent disabling from October 24, 2001.  

4.  Entitlement to an initial compensable disability rating for 
bilateral pes planus.  

5.  Entitlement to an earlier effective date prior to June 19, 
2009, for the grant of service connection for bilateral pes 
planus.  




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 to July 1996.  

These claims came before the Board of Veterans' Appeals (Board) 
on appeal of August 2002 and March 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In March 2008, the Board remanded the 
above matter for further development.  

The issue of entitlement to service connection for a bilateral 
foot disability, including pes planus, metatarsalgia and plantar 
fasciitis, was also remanded in March 2008, but entitlement to 
service connection for bilateral pes planus was subsequently 
granted by rating decision in July 2010.  The issue of service 
connection for a bilateral foot disability, including pes planus, 
metatarsalgia and plantar fasciitis is therefore no longer in 
appellate status. 

The Veteran testified in support of the claims now on appeal at a 
hearing before the Board in January 2008.  

The PTSD and bilateral pes planus issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

The issues of whether new and material evidence have been 
received to reopen a claim of entitlement to service 
connection for left and right ankle disabilities, 
including as secondary to service-connected bilateral pes 
planus, have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over these 
issues, and they are referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  A low back disability is related to the Veteran's service.  

2.  Sleep apnea is related to the Veteran's service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  A low back disability was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  Sleep apnea was caused by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Criteria

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended effective 
October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006).  The 
intent was to conform the regulation to Allen v. Brown, a U.S. 
Court of Appeals for Veterans Claims decision that clarified the 
circumstances under which a Veteran may be compensated for an 
increase in the severity of an otherwise nonservice- connected 
condition caused by aggravation from a service- connected 
condition.  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice- connected 
disease or injury.  See 38 C.F.R. § 3.310 (2010).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006. See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects)." 

Low Back

Factual Background & Analysis

There are no service treatment records related to a low back 
disability.  

VA outpatient treatment records dated in July 2001 reflect that 
the Veteran complained of low back pain.  

The Veteran underwent a VA examination in June 2009.  He reported 
low back pain since 1999 or 2000.  Following physical 
examination, the examiner diagnosed lumbar degenerative disk 
disease.  The examiner opined that it is at least as likely as 
not that the back disability is due to service and not due to the 
knee disability.  

A March 2010 VA examination addendum reflects that the examiner 
opined that it is at least as likely as not that the lumbar 
degenerative disk disease is due to military service.  The 
examiner reasoned that the Veteran did not have problems with the 
lumbar spine before joining the service.  

The Board finds that there is evidence linking the Veteran's low 
back disability to service.  The Veteran is entitled to have the 
benefit of the doubt resolved in his favor, and the Board 
concludes that there is sufficient evidence linking the Veteran's 
current low back disability to his military service.  See 38 
U.S.C.A. § 5107(b).  Therefore, as the medical evidence 
demonstrates a diagnosis of a low back disability related to the 
Veteran's military service, entitlement to service connection for 
a low back disability is granted.  



Sleep Apnea

Factual Background & Analysis

The Veteran has claimed entitlement to service connection for 
sleep apnea, to include as secondary to his service-connected 
PTSD.  

VA outpatient treatment records dated in September 2002 reflect 
that the Veteran was assessed with sleep apnea.  

The Veteran underwent a VA examination in June 2009.  Following 
examination, the examiner opined that sleep apnea was not due to 
PTSD.  No rationale for this opinion was given.  

A VA examination addendum opinion dated in June 2010 reflects 
that the examiner opined that it is reasonable to conclude that 
more likely than not, the Veteran's sleep apnea is due to the 
Veteran's PTSD.  The examiner reasoned that both conditions were 
documented or established at the same time, around 2002.  The 
medical literature describe sleep complaints as essential 
components in the constellation of symptoms that make up PTSD.  
Sleep apnea is not a mental condition, but it is clear from the 
longitudinal viewpoint of this case that both conditions have 
been aggravating each other, as sleep apnea has hindered the 
Veteran's sleep pattern difficulties inherent of his PTSD 
condition and vice versa.  

Under the circumstances, the Board believes that the issue falls 
within the area of reasonable doubt contemplated by 38 U.S.C.A. 
§ 5107(b).  In such a case, all such reasonable doubt is to be 
resolved in the veteran's favor.  Entitlement to service 
connection for sleep apnea is warranted on that basis.  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the 
VCAA and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefits sought by the Veteran 
with regard to the low back and sleep apnea claims are being 
granted by this decision of the Board.  See generally 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The Board notes that in October 2002 and December 
2008 communications, the RO informed the Veteran of the 
information and evidence necessary to substantiate his claims.


ORDER

Entitlement to service connection for a low back disability is 
warranted.  

Entitlement to service connection for sleep apnea, to include as 
secondary to service-connected PTSD, is warranted.  


REMAND

In the March 2008 remand, the RO was instructed to provide the 
Veteran VCAA notice which satisfies the requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims 
involving increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  VCAA notice was provided in 
December 2008, however, this notice did not satisfy the 
requirements under Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes error on 
the part of the Board to fail to insure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Service connection for bilateral pes planus was granted in a July 
2010 rating decision of the VA RO in Washington, DC.  The Veteran 
submitted a Notice of Disagreement in September 2010 with regard 
to the disability rating and effective date assigned.  The 
evidence of record does not reflect that a Statement of the Case 
(SOC) has been issued pursuant to 38 C.F.R. § 19.26 in response 
to the September 2010 Notice of Disagreement with regard to the 
disability rating and effective date assigned for the bilateral 
pes planus issue.

In the past, the Board has referred such matters back to the RO 
for appropriate action.  However, the Court has indicated that 
the proper action is to REMAND the issues to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue an 
SOC on the denial of the ... claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.")  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) and the 
Court's guidance in the case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) in 
connection with his current appeal.  

2.  Take appropriate action, including 
issuance of a SOC, on the appeal initiated 
by the Veteran from the July 2010 rating 
decision that assigned a zero percent 
disability rating for bilateral pes planus 
and an effective date of June 19, 2009.  
The Veteran should be clearly advised of 
the need to file a Substantive Appeal if 
the Veteran wishes to complete an appeal 
from those determinations.  Moreover, upon 
completion of the above, readjudicate the 
PTSD claim and consider all evidence 
received since issuance of the most recent 
Supplemental Statement of the Case.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, provide the 
Veteran a supplemental statement of the 
case and an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


